elofiPa

P

* Case 8:18-cr-00594-SCB-JSS Document 128-31 Filed 05/10/19

2ST ‘aa ‘aaa
SYaL3W NI SH1d3d0 OOP INI

 

gelD 518 ©

       

  

 

B2 “ a a E : = “ ” - Pi “ a ia ” ™ = “mm

sa Pf ne ene ee eye Rireye eummmye hc eure REP a RE REN Ro RR RR Ges EPR SSRs etre Reese erent

: : |
S vienot@o i z erates ere ea eee Ka See i,

xl i | 4 SSE aE

a=) le oe = |

be Sm Sstsamers | =

Ei 7 |

“le 5 = mS LCT ere |
ols 7 > = ‘ELL ve Leet ze

“| =" = A Ms Sado 1

= —_ 7 (ocr ogeer yt j

vournwoin

_ sual isaa
aeaees oon een um |

|. $690 Ff

r

 

1_F age

le a

 

  

 

NV DE obey.
i% “i

 

 

INT 400

400

oor _ INI

O0r

 

 

SYSLIW NI SHid3d
